Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Detailed Action
3. 	This action is in response to the arguments filed with the office dated 08/03/2022. 
	Claims 1-20 are now pending in this office action.
Allowable Subject matter
4.	Claims 1, 11 and 20 are allowed as being independent claims.
5.    	Dependent claims 2-10 are allowed as being dependent on independent claim 1. Dependent claims 12-19 are allowed as being dependent on independent claim 11. 
Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1, 11 and 20 were fully considered and found to be persuasive and overcome the prior art cited in the Final rejection. 
The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims. 
	Claim 1: A method comprising: a database system receiving a request from a user, wherein the request invokes a data set function (DSF) and uses a property to be provided by the DSF; the database system determining that a function descriptor is available for the DSF, wherein the function descriptor is expressed as markup language instructions, wherein the markup language instructions include one or more of an ADD instruction and a CASE instruction wherein the ADD instruction adds a column to a function descriptor schema and wherein the CASE instruction includes or excludes a column in a function descriptor schema depending on the presence or absence of values or parameters in the invocation of the DSF and wherein the markup language instructions are processed when the request is executed, and wherein the function descriptor defines the property of the DSF; and the database system using the function descriptor to define a property for the DSF.
	Claim 11: A non-transitory computer-readable tangible medium, on which is recorded a computer program, the computer program comprising executable instructions, that, when executed, perform a method comprising: a database system receiving a request from a user, wherein the request invokes a data set function (DSF) and uses a property to be provided by the DSF; the database system determining that a function descriptor is available for the DSF, wherein the function descriptor is expressed as markup language instructions, and wherein the function descriptor defines the property of the DSF, wherein the markup language instructions include one or more of an ADD instruction and a CASE instruction wherein the ADD instruction adds a column to a function descriptor schema and wherein the CASE instruction includes or excludes a column in a function descriptor schema depending on the presence or absence of values or parameters in the invocation of the DSF and wherein the markup language instructions are processed when the request is executed, and wherein the function descriptor defines the property of the DSF; and the database system using the function descriptor to define a property for the DSF.
	Claim 20: A method comprising: a database system receiving a request from a user, wherein the request invokes a data set function (DSF) to be performed remotely on a coprocessor, wherein the coprocessor is a data processing engine separate from that executing the database system and uses a property to be provided by the DSF; the database system determining that a function descriptor that describes an output schema and an input schema for the DSF is not available for the DSF; Response to Final Office Action Mailed June 7. 2022 - 4 -16 704,802 Filed by EFS on August 3, 2022Attorney Docket No.: DN18-1064 the database system determining that a contract function is available for the DSF, wherein the contract function is used by the database system to communicate with the coprocessor at query time to retrieve DSF properties; and the database system using the contract function to optimize the request.
	The closest prior art cited on record Chaudhry; Atif (US 20190102426 A1) teaches, performing an efficient processing of table functions/polymorphic table functions. The approach does not create additional cursors for processing a table or polymorphic table function invoked within a SQL statement. Instead, the approach handles the SQL statement that invokes the table/polymorphic table function as a single cursor. The closest prior art cited on record Liu, Zhen Hua (US 20050289125 A1) teaches, Techniques are provided for processing a query including receiving the query, where the query specifies certain operations; determining that the query includes a first portion in a first query language and a second portion in a second query language; generating a first in-memory representation for the first portion; generating a second in-memory representation for the second portion; generating a third in-memory representation of the query based on the first in-memory representation and the second in-memory representation; and performing the certain operations based on the third in-memory representation. The closest prior art cited on record Srivastava, Alok (US 20020120685 A1) teaches, A dynamic services infrastructure accepts data describing data resources and stores that data in a relational database from which it may be retrieved to handle service requests issued by application programs. The database stores Service Definition data which is initially supplied in the form of XML Service Descriptor documents which are then mapped into the database from which they may be accessed. Each Service Definition includes an input specification which identifies the address of a resource as well as the nature of the input data to be supplied to the resource with the request, and further includes an output specification which describes the nature of the output information which is supplied by the resource in response to the request. The Service Definition further includes information describing the service provider which supplies the resource, test information including fixed input and output values which permit the operability of the resource to be verified, update information which permits the infrastructure to insure that the Service Definition information is kept current, and security information which permits the system to validate users and provide secure encrypted information exchanges. When a client sends a request for services to the infrastructure, obtains the service description for the desired resource from the database, transmits an output information request to the address specified in said the service description, supplying input information meeting the specification contained in said particular service description to said particular resource, and receives and routs output information provided by said particular resource in response to said output information request to the executing application program.
	For Claims 1 and 11: there does not appear to be a specific teaching of “wherein the function descriptor is expressed as markup language instructions, wherein the markup language instructions include one or more of an ADD instruction and a CASE instruction wherein the ADD instruction adds a column to a function descriptor schema and wherein the CASE instruction includes or excludes a column in a function descriptor schema depending on the presence or absence of values or parameters in the invocation of the DSF and wherein the markup language instructions are processed when the request is executed, and wherein the function descriptor defines the property of the DSF”.
	For Claim 20: there does not appear to be a specific teaching of “the database system determining that a function descriptor that describes an output schema and an input schema for the DSF is not available for the DSF; Response to Final Office Action Mailed June 7. 2022 - 4 -16 704,802 Filed by EFS on August 3, 2022Attorney Docket No.: DN18-1064the database system determining that a contract function is available for the DSF, wherein the contract function is used by the database system to communicate with the coprocessor at query time to retrieve DSF properties”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164
 
 /LESLIE WONG/ Primary Examiner, Art Unit 2164